Exhibit 10.17

AMENDED AND RESTATED AFFILIATE AGREEMENT

THIS AFFILIATE AGREEMENT (the “Agreement”), effective as of March 30, 2009,
between Union Bankshares Corporation, a Virginia corporation (“UBSH”), and each
of the individuals or entities listed on Schedule A attached hereto
(individually, a “Stockholder” and collectively, the “Stockholders”).

WHEREAS, the Boards of Directors of UBSH and First Market Bank, FSB, a federally
chartered savings bank (“FMB”), have approved the business combination
transaction whereby FMB will merge with and into a direct wholly-owned
subsidiary of UBSH (the “Merger”) organized to facilitate the transaction (the
“Resulting Bank”), and thereafter Union Bank and Trust Company, a direct
wholly-owned banking subsidiary of UBSH, will merge with and into the Resulting
Bank at such time as is reasonably practicable after the Merger, with the
Resulting Bank being the surviving bank, pursuant to the terms and conditions of
the First Amended and Restated Agreement and Plan of Reorganization, dated as of
March 30, 2009, between UBSH and FMB, and a related Plan of Merger (together
referred to herein as the “Merger Agreement”);

WHEREAS, each of the Stockholders is the beneficial or registered owner of, and
has the right to vote and dispose of the number of shares of FMB Common Stock or
FMB Series A Preferred Stock (such terms as defined in the Merger Agreement) set
forth opposite such Stockholder’s name on Schedule A (the “Shares”); and

WHEREAS, as a condition and inducement to UBSH entering into the Merger
Agreement, the Stockholders, severally and not jointly, have agreed to support
the Merger as provided in this Agreement.

NOW, THEREFORE, in consideration of the covenants, representations, warranties
and agreements set forth herein and in the Merger Agreement, and intending to be
legally bound hereby, the parties hereto agree as follows:

 

  1. Agreement to Vote.

At such time as FMB conducts a meeting of its stockholders, including any
adjournment or postponement thereof or in any other circumstances upon which a
vote, consent or other approval is sought to approve the Merger Agreement, each
Stockholder, severally and not jointly, agrees to vote or cause to be voted all
of such Stockholder’s Shares in favor of the Merger Agreement, unless (i) UBSH
is in material default with respect to any covenant, representation, warranty or
agreement with respect to it contained in the Merger Agreement, (ii) UBSH fails
to recommend adoption of the Merger Agreement by its stockholders or withdraws,
modifies or qualifies in any manner adverse to FMB such recommendation or
(iii) UBSH stockholders fail to approve the Merger Agreement.

 

1



--------------------------------------------------------------------------------

  2. Covenants of Stockholders.

Each Stockholder, severally and not jointly, covenants as follows:

(a) Restrictions on Transfer. Until the earlier of (i) the consummation of the
Merger or (ii) the termination of the Merger Agreement in accordance with its
terms, the Stockholder will not pledge, hypothecate, grant a security interest
in, sell, transfer or otherwise dispose of or encumber any of the Shares owned
by such Stockholder and will not enter into any agreement, arrangement or
understanding (other than a proxy for the purpose of voting such Stockholder’s
Shares in accordance with Section 1 hereof) which would during that term
restrict, establish a right of first refusal to or otherwise relate to the
transfer or voting of the Shares owned by such Stockholder.

(b) Other Acquisition Proposals. Until the earlier of (i) the consummation of
the Merger or (ii) the termination of the Merger Agreement in accordance with
its terms, the Stockholder will not directly or indirectly vote any Shares, or
cause or permit any of the Shares to be voted, in favor of any Acquisition
Transaction (as defined in the Merger Agreement) other than the Merger.

(c) No Breach. None of the execution and delivery of this Agreement nor the
consummation by the Stockholder of the transactions contemplated hereby will
result in a violation of, or a default under, or conflict with, any contract,
loan and credit arrangements, Liens (as defined in Subparagraph 2(d) below),
trust, commitment, agreement, understanding, arrangement or restriction of any
kind to which the Stockholder is a party or bound or to which the Shares owned
by the Stockholder are subject.

(d) No Liens. The Stockholder’s Shares and the certificates representing the
Stockholder’s Shares are now, and at all times during the term hereof will be,
held by the Stockholder, or by a nominee or custodian for the benefit of such
Stockholder, free and clear of all pledges, liens, security interests, claims,
proxies, voting trusts or agreements, understandings or arrangements or any
other encumbrances whatsoever (a “Lien”), except for (i) any Liens arising
hereunder, and (ii) Liens, if any, which have been disclosed on Schedule B
attached hereto and which will be released within a reasonable period of time
after the closing of the Merger.

(e) Additional Shares. The provisions of Section 1 and Subparagraphs (a) through
(d) of this Section 2 shall apply to all Shares currently owned and hereafter
acquired except for shares of FMB Capital Stock (as defined in the Merger
Agreement) held or acted upon in a fiduciary capacity, which shall not be
subject to those provisions.

 

  3. No Prior Proxies.

Each Stockholder, severally and not jointly, represents, warrants and covenants
that any proxies or voting rights previously given in respect of the
Stockholder’s Shares are not irrevocable, and that any such proxies or voting
rights are hereby irrevocably revoked.

 

2



--------------------------------------------------------------------------------

  4. Certain Events.

Each Stockholder, severally and not jointly, agrees that this Agreement and the
obligations hereunder shall attach to the Stockholder’s Shares and shall be
binding upon any person or entity to which legal or beneficial ownership of such
Stockholder’s Shares shall pass, whether by operation of law or otherwise,
including the Stockholder’s successors or assigns. In the event of any stock
split, stock dividend, merger, exchange, reorganization, recapitalization or
other change in the capital structure of FMB affecting the Shares, or the
acquisition of additional securities of FMB, the number of Shares subject to the
terms of this Agreement shall be if appropriately adjusted, and this Agreement
and the obligations hereunder shall attach to any additional securities of FMB
issued to or acquired by the Stockholder.

 

  5. Securities Act of 1933.

Each Stockholder, severally and not jointly, agrees not to sell, transfer or
otherwise dispose of the shares of Continuing Corporation Common Stock (as
defined in the Merger Agreement) which such Stockholder will receive in
connection with the Merger, unless such sale, transfer or disposition (i) if
made pursuant to the Required Registration under the Registration Rights
Agreement (as defined in the Merger Agreement), complies with the volume
limitations set forth in Rule 144(e) promulgated by the Securities and Exchange
Commission (the “SEC”) under the Securities Act of 1933, as amended (the
“Securities Act”) even if the Stockholder is not required to comply with such
volume limitations, (ii) is made in connection with an Underwritten Demand
Registration pursuant to the Registration Rights Agreement (as defined in the
Merger Agreement), (iii) is a bona fide gift transaction, (iv) is exempt from
registration under the Securities Act, (v) is a pledge to secure an obligation
of such Stockholder, or (vi) is a transfer to an FMB Affiliate (as defined in
the Merger Agreement) of the Stockholder. In connection with any sale, transfer
or disposition identified in clauses (iii) through (vi) in the preceding
sentence, at the time a Stockholder (or his or its representative) presents to
UBSH or its transfer agent, as the case may be, certificate(s) representing
shares of Continuing Corporation Common Stock, the Stockholder shall also
present such documents identifying the type of sale, transfer or disposition as
may be necessary for UBSH or its transfer agent to assist in effecting such
transaction.

 

  6. Capacity Only as a Stockholder.

This Agreement relates solely to the capacity of each Stockholder as a
stockholder or other beneficial owner of the Shares and shall not affect or
prevent the exercise by such Stockholder of his responsibilities as a director
or officer of FMB. The term “Shares” shall not include any securities
beneficially owned by the Stockholder as a trustee or fiduciary, and this
Agreement is not in any way intended to affect the exercise by the Stockholder
of its or his fiduciary responsibility in respect of any such securities.

 

3



--------------------------------------------------------------------------------

  7. Termination.

This Agreement shall terminate upon the termination of the Merger Agreement. If
this Agreement is terminated, it shall forthwith become null and void; and there
shall be no liability or obligation on the part of any Stockholder, or FMB or
UBSH or their respective officers or directors, except that nothing in this
Section 7 shall relieve any party hereto from any liability for breach of this
Agreement before such termination.

 

  8. Specific Performance.

The parties hereto agree that irreparable damage would occur in the event that
any of the provisions of this Agreement were not performed by the applicable
party hereto in accordance with their specific terms or were otherwise breached.
Each of the parties hereto shall be entitled to an injunction or injunctions to
prevent breaches of this Agreement by the other and to enforce specifically the
terms and provisions hereof in any court of the United States or any state
having jurisdiction, this being in addition to any other remedy to which it is
entitled at law or in equity. Each party hereto waives the posting of any bond
or security in connection with any proceeding related thereto.

 

  9. Amendments.

This Agreement may not be modified, amended, altered or supplemented except by
execution and delivery of a written agreement by all of the parties hereto.

 

  10. Governing Law.

This Agreement shall in all respects be governed by and construed in accordance
with the laws of the Commonwealth of Virginia without regard to the conflict of
law principles thereof.

 

  11. Benefit of Agreement; Assignment.

This Agreement shall be binding upon and inure to the benefit of, and shall be
enforceable by, the parties hereto and their respective personal
representatives, successors and assigns, except that the parties hereto may not
transfer or assign any of their respective rights or obligations hereunder
without the prior written consent of the other parties.

 

  12. Counterparts.

This Agreement may be executed in one or more counterparts, and by the different
parties in separate counterparts, each of which shall be deemed to be an
original, but all of which shall constitute one and the same agreement.

[Signatures on following page]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Union Bankshares Corporation and each of the Stockholders
have caused this Agreement to be duly executed as of the day and year first
above written.

 

UNION BANKSHARES CORPORATION

By:

 

/s/ G. William Beale

 

G. William Beale

 

President and Chief Executive Officer

STOCKHOLDERS

/s/ James E. Ukrop

James E. Ukrop

/s/ Robert S. Ukrop

Robert S. Ukrop

/s/ James E. Ukrop

Ukrop’s Services, L.C.

/s/ James E. Ukrop

Ukrop’s Thrift Holdings, Inc.

/s/ Richard R. Whitt, III

Markel Corporation

 

5



--------------------------------------------------------------------------------

SCHEDULE A

 

Name

   Class A
Common Stock

James E. Ukrop

   44.545

Robert S. Ukrop

   44.545

Ukrop’s Services, L.C.

   20.000

Markel Corporation

   435.041     

Total

   544.131

 

Name

   Class B
Common Stock

Ukrop’s Thrift Holdings, Inc.

   490

Total

   490

 

Name

   Series A
Preferred  Stock

Markel Corporation

   100

Total

   100

 

6



--------------------------------------------------------------------------------

SCHEDULE B

Liens

[Not applicable]

 

7



--------------------------------------------------------------------------------

AMENDMENT NO. 1 TO THE

AMENDED AND RESTATED AFFILIATE AGREEMENT

THIS AMENDMENT NO. 1 (the “Amendment”), dated November 15, 2010, to the Amended
and Restated Affiliate Agreement, effective as of March 30, 2009 (the
“Agreement”), between Union First Market Bankshares Corporation, a Virginia
corporation and successor to Union Bankshares Corporation (“UBSH”), and each of
the individuals or entities listed on Schedule A to the Agreement (individually,
a “Stockholder” and collectively, the “Stockholders”).

WHEREAS, the parties to this Amendment entered into the Agreement in connection
with the business combination between UBSH and First Market Bank, FSB, a
federally chartered savings bank (“FMB”), and now wish to amend the Agreement on
the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the covenants, representations, warranties
and agreements set forth in the Agreement, and intending to be legally bound
hereby, the parties hereto agree to amend the Agreement as follows:

 

  1. Certain Successors or Assigns.

UBSH and each Stockholder, severally and not jointly, agree that the Agreement
and the obligations under the Agreement shall not be binding on the sons or
daughters of James E. Ukrop and Robert S. Ukrop, respectively, and the shares of
UBSH common stock owned by such individuals.

 

  2. Capacity.

UBSH and each Stockholder, severally and not jointly, acknowledge and agree that
James E. Ukrop, Robert S. Ukrop and their immediate family members are not to be
considered a “group” for the purposes of federal securities laws.

 

  3. Termination.

The Agreement shall terminate on February 1, 2013, which is the third
anniversary of the consummation of the Merger. At and after the date the
Agreement is terminated, it shall forthwith become null and void; and there
shall be no liability or obligation on the part of any Stockholder, or FMB or
UBSH or their respective officers or directors, except that nothing in this
Section 3 shall relieve any party hereto from any liability for breach of the
Agreement before such termination.

 

  4. Defined Terms.

Capitalized terms used but not defined in this Amendment and defined in the
Agreement shall have the same meanings as set forth in the Agreement.

 

1



--------------------------------------------------------------------------------

  5. Savings Clause.

In all other respects, the Agreement shall remain in full force and effect.

 

  6. Counterparts.

This Amendment may be executed in one or more counterparts, and by the different
parties in separate counterparts, each of which shall be deemed to be an
original, but all of which shall constitute one and the same agreement.

[Signatures on following page]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned parties have caused this Amendment No. 1 to
the Affiliate Agreement to be duly executed as of the day and year first above
written.

 

UNION FIRST MARKET BANKSHARES CORPORATION

By:

 

/s/ G. William Beale

  G. William Beale   Chief Executive Officer

STOCKHOLDERS

/s/ James E. Ukrop

James E. Ukrop

/s/ Robert S. Ukrop

Robert S. Ukrop UKROP’S SERVICES, L.C.

By:

 

/s/ James E. Ukrop

Name:

 

James E. Ukrop

Title:

 

Manager

UKROP’S THRIFT HOLDINGS, INC.

By:

 

/s/ James E. Ukrop

Name:

 

James E. Ukrop

Title:

 

Chairman

MARKEL CORPORATION By:  

/s/ Thomas S. Gayner

Name:

 

Thomas S. Gayner

Title:

 

President and Chief Investment Officer

 

3